Exhibit 10.1

 

Execution Version


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number: ___________

CREDIT AGREEMENT

Dated as of December 18, 2008

among

ST. JUDE MEDICAL, INC.

as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent and a Lender,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as
Joint Lead Arrangers

BANC OF AMERICA SECURITIES LLC,
as
Sole Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Section

 

 

 

 

Page

 

 

 

 

ARTICLE I.              DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

1

 

 

1.02

 

Other Interpretive Provisions

 

18

 

 

1.03

 

Accounting Terms

 

19

 

 

1.04

 

Rounding

 

19

 

 

1.05

 

References to Agreements and Laws

 

19

 

 

1.06

 

Times of Day

 

19

 

 

 

 

 

 

 

 

ARTICLE II.             THE COMMITMENTS AND CREDIT EXTENSIONS

 

20

 

 

 

 

 

 

 

 

 

2.01

 

Term Loan

 

20

 

 

2.02

 

Borrowings, Conversions and Continuations of Term Loans

 

21

 

 

2.03

 

[Intentionally Omitted]

 

22

 

 

2.04

 

Prepayments

 

22

 

 

2.05

 

[Intentionally Omitted]

 

22

 

 

2.06

 

Repayment of Term Loans

 

22

 

 

2.07

 

Interest

 

23

 

 

2.08

 

Fees

 

23

 

 

2.09

 

Computation of Interest and Fees

 

24

 

 

2.10

 

Evidence of Debt

 

24

 

 

2.11

 

Payments Generally

 

24

 

 

2.12

 

Sharing of Payments

 

26

 

 

2.13

 

Increase to Outstanding Amount of the Term Loan

 

26

 

 

 

 

 

ARTICLE III.            TAXES, YIELD PROTECTION AND ILLEGALITY

 

28

 

 

 

 

 

 

3.01

 

Taxes

 

28

 

 

3.02

 

Illegality

 

31

 

 

3.03

 

Inability to Determine Rates

 

32

 

 

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

 

32

 

 

3.05

 

Compensation for Losses

 

34

 

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

34

 

 

3.07

 

Survival

 

35

 

 

 

 

 

 

 

 

ARTICLE IV.             CONDITIONS PRECEDENT TO TERM LOANS

 

35

 

 

 

 

 

 

 

 

 

4.01

 

Conditions of Term Loan on Closing Date

 

35

 

 

4.02

 

Conditions of Term Loan Increase

 

36

 

 

 

 

 

 

 

 

ARTICLE V.              REPRESENTATIONS AND WARRANTIES

 

37

 

 

 

 

 

 

 

 

 

5.01

 

Corporate Existence and Power

 

37

 

 

5.02

 

Authorization; No Contravention

 

38

 

i

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

5.03

 

Governmental Authorization

 

38

 

 

5.04

 

Binding Effect

 

38

 

 

5.05

 

Litigation

 

38

 

 

5.06

 

No Default

 

39

 

 

5.07

 

ERISA Compliance

 

39

 

 

5.08

 

Use of Proceeds; Margin Regulations

 

39

 

 

5.09

 

Title to Properties

 

40

 

 

5.10

 

Taxes

 

40

 

 

5.11

 

Financial Condition

 

40

 

 

5.12

 

Environmental Matters

 

40

 

 

5.13

 

Regulated Entities

 

40

 

 

5.14

 

No Burdensome Restrictions

 

41

 

 

5.15

 

Copyrights, Patents, Trademarks and Licenses, Etc

 

41

 

 

5.16

 

Subsidiaries

 

41

 

 

5.17

 

Insurance

 

41

 

 

5.18

 

Full Disclosure

 

41

 

 

5.19

 

Taxpayer Identification Number; Other Identifying Information

 

41

 

 

 

 

 

 

 

 

ARTICLE VI.             AFFIRMATIVE COVENANTS

 

42

 

 

 

 

 

 

6.01

 

Financial Statements

 

42

 

 

6.02

 

Certificates; Other Information

 

42

 

 

6.03

 

Notices

 

44

 

 

6.04

 

Preservation of Corporate Existence, Etc

 

45

 

 

6.05

 

Maintenance of Property

 

45

 

 

6.06

 

Insurance

 

45

 

 

6.07

 

Payment of Obligations

 

45

 

 

6.08

 

Compliance with Laws

 

46

 

 

6.09

 

Inspection of Property and Books and Records

 

46

 

 

6.10

 

Environmental Laws

 

46

 

 

6.11

 

Use of Proceeds

 

46

 

 

 

 

 

 

 

 

ARTICLE VII.            NEGATIVE COVENANTS

 

47

 

 

 

 

 

 

 

 

 

7.01

 

Limitation on Liens

 

47

 

 

7.02

 

Disposition of Assets

 

49

 

 

7.03

 

Consolidations and Mergers

 

49

 

 

7.04

 

Loans and Investments

 

49

 

 

7.05

 

Limitation on Subsidiary Indebtedness

 

50

 

 

7.06

 

Transactions with Affiliates

 

51

 

 

7.07

 

Use of Proceeds; Regulation U

 

51

 

 

7.08

 

Limitation on Subsidiary Dividends

 

51

 

 

7.09

 

Joint Ventures

 

52

 

 

7.10

 

Restricted Payments

 

52

 

 

7.11

 

Change in Business

 

52

 

 

7.12

 

Accounting Changes

 

52

 

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

7.13

 

Consolidated Leverage Ratio

 

52

 

 

 

 

 

ARTICLE VIII.           EVENTS OF DEFAULT AND REMEDIES

 

52

 

 

 

 

 

 

8.01

 

Events of Default

 

52

 

 

8.02

 

Remedies Upon Event of Default

 

54

 

 

8.03

 

Application of Funds

 

55

 

 

 

 

 

ARTICLE IX.             ADMINISTRATIVE AGENT

 

55

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

55

 

 

9.02

 

Rights as a Lender

 

56

 

 

9.03

 

Exculpatory Provisions

 

56

 

 

9.04

 

Reliance by Administrative Agent

 

57

 

 

9.05

 

Delegation of Duties

 

57

 

 

9.06

 

Resignation of Administrative Agent

 

57

 

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

58

 

 

9.08

 

No Other Duties, Etc

 

58

 

 

9.09

 

Administrative Agent May File Proofs of Claim

 

58

 

 

 

 

 

ARTICLE X.              MISCELLANEOUS

 

59

 

 

 

 

 

 

10.01

 

Amendments, Etc

 

59

 

 

10.02

 

Notices; Effectiveness; Electronic Communication

 

60

 

 

10.03

 

No Waiver; Cumulative Remedies

 

62

 

 

10.04

 

Expenses; Indemnity; Damage Waiver

 

62

 

 

10.05

 

Payments Set Aside

 

64

 

 

10.06

 

Successors and Assigns

 

64

 

 

10.07

 

Treatment of Certain Information; Confidentiality

 

67

 

 

10.08

 

Set-off

 

68

 

 

10.09

 

Interest Rate Limitation

 

69

 

 

10.10

 

Counterparts

 

69

 

 

10.11

 

Integration

 

69

 

 

10.12

 

Survival of Representations and Warranties

 

69

 

 

10.13

 

Severability

 

69

 

 

10.14

 

Replacement of Lenders

 

70

 

 

10.15

 

[Intentionally Omitted]

 

71

 

 

10.16

 

Governing Law

 

71

 

 

10.17

 

Waiver of Right to Trial by Jury

 

71

 

 

10.18

 

No Advisory or Fiduciary Responsibility

 

72

 

 

10.19

 

USA PATRIOT Act Notice

 

72

 

 

 

 

 

 

 

 

SIGNATURES

 

S-1

 

iii

--------------------------------------------------------------------------------



 

 

 

 

SCHEDULES

 

 

 

 

 

1.01

 

Excluded Subsidiaries

 

2.01

 

Pro Rata Term Shares

 

5.05

 

Litigation

 

5.07

 

ERISA Matters

 

5.10

 

Taxes

 

5.11

 

Material Indebtedness

 

5.12

 

Environmental Matters

 

5.16

 

Subsidiaries

 

6.06

 

Insurance Coverage

 

7.01

 

Existing Liens

 

7.04(a)

 

Investment Policy

 

7.05

 

Existing Indebtedness

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Loan Notice

 

B

 

Term Loan Interest Rate Selection Notice

 

C

 

Term Loan Note

 

D

 

Compliance Certificate

 

E-1

 

Assignment and Assumption Agreement

 

E-2

 

Administrative Questionnaire

 

F

 

Opinions

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This CREDIT AGREEMENT (the “Agreement”) is entered into as of December
18, 2008, among ST. JUDE MEDICAL, INC., a Minnesota corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and Lender.

          The Borrower has requested that the Lenders provide a term loan credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person or otherwise causing any
Person, to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or a Subsidiary is the surviving entity.

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means the Administrative Agent’s
address and account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 20% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

          “Agreement” means this Credit Agreement.

1

--------------------------------------------------------------------------------



          “Alternative Base Rate” means, for all Term Loans and any Segments
thereof, on any day any such Term Loan or Segment is outstanding, the
fluctuating rate of interest (rounded upwards, as necessary, to the nearest
1/100 of 1%) equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the most recent Interest Rate Change Date, for Dollar deposits (for delivery on
such Interest Rate Change Date) with a term of one month, as adjusted from time
to time in the Administrative Agent’s sole discretion for changes in deposit
insurance requirements and other regulatory costs. If such rate is not available
at such time for any reason, then the “Alternative Base Rate” shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery in immediately available funds in the
approximate amount of the Term Loans or Segments thereof outstanding with a term
equivalent to one month would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time), two (2) Business Days prior to such Interest Rate Change Date.

          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:

 

 

 

 

 

 

 

 

Level

 

Debt Rating

 

Applicable Rate shall be
the Eurodollar Rate plus
the below applicable
margin
for Eurodollar Rate
Segments

 

Applicable Rate shall be
the Base Rate plus the
below applicable margin
for Base Rate Segments

 

I

 

A / A2 or higher

 

1.75%

 

0.75%

 

II

 

A- / A3

 

2.00%

 

1.00%

 

III

 

BBB+ / Baa1

 

2.25%

 

1.25%

 

IV

 

BBB / Baa2

 

2.50%

 

1.50%

 

V

 

BBB- / Baa3

 

2.75%

 

1.75%

 

VI

 

BB+ / Bal or lower

 

3.00%

 

2.00%

 


 

 

 

          “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that,
if any such rating is not available, then “Debt Rating” means, as of any date of
determination, either (a) the corporate family rating of the Borrower as
determined by Moody’s or (b) the long-term corporate credit rating of the
Borrower as determined by S&P, as applicable; and provided further that, (i) if
a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level VI being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply, (ii) if the Borrower has only one Debt Rating, the
Pricing Level of such Debt Rating shall apply, and (iii) if the Borrower does
not have any Debt Rating, Pricing Level VI shall apply.

2

--------------------------------------------------------------------------------



Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Arranger” means each (or either, as the context requires) of The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, in its capacity as a joint lead
arranger and/or Banc of America Securities LLC, in its capacity as a joint lead
arranger and sole book manager.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor

          “Assignment and Assumption” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E-1.

          “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
29, 2007, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto and the accompanying Management’s
Discussion and Analysis of Financial Condition and Results of Operations.

          “Bank of America” means Bank of America, N.A. and its successors.

          “BAS” means Banc of America Securities LLC and its successors.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Alternative Base Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

3

--------------------------------------------------------------------------------



          “Base Rate Segment” means a Segment that bears interest based on the
Base Rate.

          “Borrower” has the meaning specified in the introductory paragraph
hereto.

          “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrowing” means a borrowing consisting of simultaneous Segments of
the same Type and, in the case of Eurodollar Rate Segments, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Segment, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

          “Change of Control” means, with respect to any Person, an event or
series of events by which:

 

 

 

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

 

 

          (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

4

--------------------------------------------------------------------------------



          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01 (or, in
the case of Section 4.01(b), waived by the Person entitled to receive the
applicable payment).

          “Code” means the Internal Revenue Code of 1986.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income and (iv) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.

          “Consolidated Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

          “Consolidated Interest Charges” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

5

--------------------------------------------------------------------------------



          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b).

          “Consolidated Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

          “Consolidated Tangible Net Worth” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
Shareholders’ Equity of the Borrower and its Subsidiaries on that date minus the
Intangible Assets of the Borrower and its Subsidiaries on that date.

          “Contingent Obligation” means, as to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, guaranty, letter of credit or other financial obligation (each a
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire any such primary
obligation or any property constituting direct or indirect security therefor, or
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor in respect of any such primary obligation or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of such primary obligor, or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor thereof to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof.

          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” has the meaning specified in the definition of “Affiliate”.

          “Debt Rating” has the meaning set forth in the definition of
“Applicable Rate”.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

6

--------------------------------------------------------------------------------



          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means, when used with respect to Obligations, an
interest rate equal to (a) the Base Rate plus (b) the Applicable Rate, if any,
applicable to Base Rate Segments plus (c) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Segment, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Segment plus 2% per annum, in each case to the fullest extent
permitted by applicable Laws.

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of a Term Loan Facility or (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder, (c) has been deemed, or has an Affiliate that has been deemed,
insolvent or becomes, or has an Affiliate that becomes, the subject of a
bankruptcy, insolvency or similar proceeding, or (d) the Administrative Agent
believes in good faith has defaulted in fulfilling its obligations under one or
more other syndicated credit facilities.

          “Dollar” and “$” mean lawful money of the United States.

          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

7

--------------------------------------------------------------------------------



           “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

           “Eurodollar Base Rate” has the meaning set forth in the definition of
Eurodollar Rate.

           “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Segment, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

Eurodollar Rate =


Eurodollar Base Rate

 

1.00 – Eurodollar Reserve
Percentage

           Where,

 

 

 

          “Eurodollar Base Rate” means, for any Interest Period with respect to
a Eurodollar Rate Segment, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollars deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the
Eurodollar Rate Segment being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

8

--------------------------------------------------------------------------------



          “Eurodollar Rate Segment” means a Segment that bears interest at a
rate based on the Eurodollar Rate.

          “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurodollar liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Segment shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excluded Subsidiary” means each Subsidiary listed on Schedule 1.01 by
reason that such Subsidiary no longer actively conducts any business or
operations, including as a holding or investment company, and has been, will be
after the Closing Date, or likely will be after the Closing Date, liquidated,
and in the event that any such Subsidiary shall after the Closing Date conduct
any business or operations, including as a holding or investment company, such
that after three consecutive fiscal quarters of the Borrower and its
Subsidiaries, such Subsidiary has income equal to or greater than 1% of
Consolidated Net Income determined for the same such period, then such
Subsidiary shall no longer be an Excluded Subsidiary as of the date of delivery,
or date delivery is required (whichever is earlier), of the financial statements
of the Borrower and its Subsidiaries pursuant to Section 6.01(a) or (b) with
respect to the third such consecutive fiscal quarter and a Responsible Officer
shall notify the Administrative Agent thereof.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.14), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(i) or (ii).

          “Existing 2006 Multi-Year Credit Agreement” means that certain
Multi-Year $1,000,000,000 Credit Agreement dated as of December 13, 2006 (as
amended, modified, supplemented or amended and restated from time to time) by
and among the Borrower, Bank of America as administrative agent, and the lenders
from time to time party thereto.

9

--------------------------------------------------------------------------------



          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

          “Fee Letter” means the letter agreement, originally dated November 14,
2008, as the same may have been supplemented, amended or modified from time to
time, by and among the Borrower, the Administrative Agent and BAS.

          “Foreign Lender” means any Lender that is organized under the Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single jurisdiction

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

10

--------------------------------------------------------------------------------



          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 

 

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

 

 

          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

 

 

          (c) net obligations of such Person under any Swap Contract;

 

 

 

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

 

 

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

 

          (f) capital leases and Synthetic Lease Obligations; and

 

 

 

          (g) all Guarantees of such Person in respect of any of the foregoing.

11

--------------------------------------------------------------------------------



          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitees” has the meaning set forth in Section 10.04(b).

          “Independent Auditor” has the meaning set forth in Section 6.01(a).

          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

          “Interest Payment Date” means, (a) as to any Eurodollar Rate Segment,
(i) the last day of each Interest Period applicable to such Segment and the Term
Loan Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Segment exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (ii) each Term Loan Increase Effective Date to the
extent required pursuant to Section 2.13(e); and (b) as to any Base Rate
Segment, the last Business Day of each March, June, September and December and
the Term Loan Maturity Date.

          “Interest Period” means, as to each Eurodollar Rate Segment, the
period commencing on the date such Eurodollar Rate Segment is disbursed or
converted to or continued as a Eurodollar Rate Segment and ending on the date
one, two, three or six months thereafter, as selected by the Borrower in its
Loan Notice; provided that:

 

 

 

          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 

 

          (c) no Interest Period shall extend beyond the Term Loan Maturity
Date.

          “Interest Rate Change Date” means Monday of each week; provided,
however, that if such date is not a Business Day, then the “Interest Rate Change
Date” shall be the next succeeding Business Day.

12

--------------------------------------------------------------------------------



          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

          “Investment Transaction” has the meaning set forth in Section 7.04.

          “IRS” means the United States Internal Revenue Service.

          “Joint Venture” means a corporation, partnership, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Borrower or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

          “Lender” has the meaning specified in the introductory paragraph
hereto, and includes any Lender pursuant to a joinder agreement provided for in
Section 2.13.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

          “Loan Documents” means this Agreement, each Term Loan Note and the Fee
Letter.

          “Loan Notice” means a notice of a Borrowing of a Term Loan signed by a
Responsible Officer, which shall be substantially in the form of Exhibit A.

          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.

13

--------------------------------------------------------------------------------



          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party.

          “Maximum Term Loan Facility” means the original principal amount of
the Term Loan Facility giving effect to any Term Loan Increases pursuant to
Section 2.13.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Obligations” means all debts, liabilities, obligations, covenants and
duties of, the Borrower arising under any Loan Document or otherwise with
respect to any Term Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

          “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of the Term Loans after giving effect to the Borrowing of the
Term Loan on the Closing Date and on each Term Loan Increase Effective Date
permitted by Section 2.13, and any prepayments or repayments of the Term Loan
(or any Segment) occurring on such date.

14

--------------------------------------------------------------------------------



          “Overnight Rate” means, for any day, the greater of (a) the Federal
Funds Rate and (b) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

          “Participant” has the meaning specified in Section 10.06(d).

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

          “Permitted Liens” has the meaning specified in Section 7.01.

          “Permitted Receivables Facility” means one or more accounts receivable
securitization arrangements which provide for (a) the sale of accounts
receivable and any related property by the Borrower and/or any of its
Subsidiaries to a financing party or a special purpose vehicle and (b) if a
special purpose vehicle is used in any such arrangements, the granting of a
security interest in accounts receivables and any related property by such
special purpose vehicle and/or the granting of a security interest by the
Borrower or such Subsidiary in any such related property; provided however, that
the sum of the aggregate net unrecovered investment and the aggregate
outstanding advances from the financing parties under such accounts receivable
securitization arrangements shall not exceed $150,000,000.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

          “Platform” has the meaning specified in Section 6.02.

          “Pro Rata Term Share” means, with respect to each Lender at any time,
the percentage (carried out to the ninth decimal place) of the principal amount
of the Term Loan funded by such Lender, including any increases to the Term Loan
Facility permitted by Section 2.13, and outstanding at such time, or the
principal amount of the Term Loan assigned to such Lender, as applicable. The
initial Pro Rata Term Share of each Lender on the Closing Date is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Register” has the meaning set forth in Section 10.06(c).

15

--------------------------------------------------------------------------------



          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Outstanding Amount of the Term Loans; provided that
the Outstanding Amount of the Term Loan held or deemed held by any Defaulting
Lender (other than, for purposes of this definition only, any Lender that would
be classified as a “Defaulting Lender” (x) under clause (c) of the definition
thereof by virtue of such Lender having an Affiliate that has been deemed
insolvent or having an Affiliate that becomes the subject of a bankruptcy,
insolvency or similar proceeding or (y) under clause (d) of the definition
thereof) shall be excluded for purposes of making a determination of Required
Lenders.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other equity interest of the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Segment” means a portion of any Term Loan (or all thereof) with
respect to which a particular interest rate is (or is proposed to be)
applicable.

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

16

--------------------------------------------------------------------------------



          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

          “Term Loan Facility” means the facility described in Section 2.01
providing for an advance of the Term Loan to the Borrower by the Lenders on the
Closing Date in the original principal amount of $360,000,000, subject to
adjustments and/or increases as herein provided.

          “Term Loan Increase” has the meaning specified in Section 2.13.

          “Term Loan Increase Effective Date” has the meaning specified in
Section 2.13.

17

--------------------------------------------------------------------------------



          “Term Loan Interest Rate Selection Notice” means the written notice
delivered by a Responsible Officer in connection with the election of any
Interest Period for any Eurodollar Rate Segment or the conversion of any Segment
from one Type to another, which, if in writing, shall be substantially in the
form of Exhibit B.

          “Term Loan Maturity Date” means (a) December 18, 2011, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan Facility,
including all accrued and unpaid interest, are paid in full in accordance with
the terms hereof; provided that, if any such date is not a Business Day, then
the Term Loan Maturity Date shall be the next preceding Business Day.

          “Term Loan Note” means a promissory note made by the Borrower in favor
of a Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form of Exhibit C.

          “Term Loans” means, collectively and as the context may require, the
loans made by the Lenders to the Borrower pursuant to the Term Loan Facility in
accordance with Section 2.01 and Section 2.13.

          “Total Outstandings” means the aggregate Outstanding Amount of all
Term Loans.

          “Type” means, with respect to any Segment, its character as a Base
Rate Segment or a Eurodollar Rate Segment.

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

          “United States” and “U.S.” mean the United States of America.

          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

          (b)      (i) The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

 

 

          (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

 

          (iii) The term “including” is by way of example and not limitation.

 

 

          (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

18

--------------------------------------------------------------------------------



          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

          1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

          1.06 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

19

--------------------------------------------------------------------------------



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01 Term Loan.

          (a) Subject to the terms and conditions of this Agreement, each Lender
severally agrees to make an advance of its Pro Rata Term Share of the Term Loan
to the Borrower on the Closing Date, and from the Closing Date to the Term Loan
Maturity Date, to convert and continue Segments from time to time in accordance
with the terms hereof. The principal amount of each Segment of the Term Loan
outstanding hereunder from time to time shall bear interest, and the Term Loan
shall be repayable, in each case, as herein provided. No amount of the Term Loan
repaid or prepaid by the Borrower may be reborrowed hereunder, and no subsequent
advance under the Term Loan Facility shall be allowed after the advance of the
Term Loan on the Closing Date except as otherwise permitted by Section 2.13.
Segments of the Term Loan may be Base Rate Segments or Eurodollar Rate Segments
at the Borrower’s election, as provided herein.

          (b) Each Lender shall, pursuant to the terms and subject to the
conditions of this Agreement, make the amount of its Pro Rata Term Share of the
Term Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 12:00 p.m. on the Closing
Date. The amount so received by the Administrative Agent shall, subject to the
terms and conditions of this Agreement, including without limitation the
satisfaction of all applicable conditions in Section 4.01, be made available to
the Borrower by delivery of the proceeds thereof as shall be directed by a
Responsible Officer. The Borrowing of the Term Loan on the Closing Date shall be
a Eurodollar Rate Segment with an Interest Period of one month; provided that,
not later than three (3) Business Days prior to the date that is then
anticipated to be the Closing Date, the Administrative Agent has received from
the Borrower a Loan Notice, with respect thereto, together with the Borrower’s
written acknowledgement in form and substance satisfactory to the Administrative
Agent that the provisions of Section 3.05 hereof shall apply to any failure by
the Borrower to borrow on the date set forth in such Loan Notice any or all of
the amounts specified in such Loan Notice.

20

--------------------------------------------------------------------------------



          2.02 Borrowings, Conversions and Continuations of Term Loans.

          (a) The initial Term Loan Borrowing on the Closing Date, and any
subsequent Term Loan Borrowing pursuant to a Term Loan Increase on a Term Loan
Increase Effective Date, if applicable, shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each conversion of Segments from one Type to the other and each continuation of
Eurodollar Rate Segments shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of the Borrowing under the Term Loan
(including a Borrowing under any Term Loan Increase, if applicable) of
Eurodollar Rate Segments, any conversion to or continuation of Eurodollar Rate
Segments or of any conversion of Eurodollar Rate Segments to Base Rate Segments,
and (ii) on the requested date of any Borrowing under the Term Loan Facility
(including a Borrowing under any Term Loan Increase, if applicable) of Base Rate
Segments. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice (for any Term Loan Borrowing) or a Term Loan Interest Rate
Selection Notice (for each subsequent election of any Interest Period for any
Eurodollar Rate Segment or the conversion of any Segment from one Type to
another), in each case as applicable and appropriately completed and signed by a
Responsible Officer. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Segments shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Segments shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice shall specify (i) the
requested date of the Borrowing (which shall be a Business Day), (ii) the
principal amount of the Term Loans to be borrowed, and (iii) if applicable, the
duration of the Interest Period with respect thereto. Each Term Loan Interest
Rate Selection Notice shall specify (i) whether the Borrower is requesting a
conversion of Segments from one Type to the other, or a continuation of
Eurodollar Rate Segments, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Segments to be converted or continued, (iv) the Type of
Segments to which existing Segments are to be converted or continued, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loan in a Loan Notice or a Type of
Segment in a Term Loan Interest Rate Selection Notice, then the applicable Term
Loans or Segments shall be made as Base Rate Segments. If the Borrower fails to
give a timely notice requesting a conversion or continuation of Eurodollar Rate
Segments, then the applicable Segments shall be made as, or converted to, Base
Rate Segments. Any automatic conversion to Base Rate Segments shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Segments. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Segments in any such Loan
Notice or Term Loan Interest Rate Selection Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Term Share of the
applicable Term Loans. Following receipt of a Term Loan Interest Rate Selection
Notice, the Administrative Agent shall promptly notify each Lender of the
details of any conversion or continuation, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Segments or continuation of Eurodollar Rate Segments, in each case as described
in the preceding subsection. Upon satisfaction of the applicable conditions set
forth in Article IV, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

          (c) Except as otherwise provided herein, a Eurodollar Rate Segment may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Segment. During the existence of a Default, no Term Loans or
Segments, as applicable, may be requested as, converted to or continued as
Eurodollar Rate Segments without the consent of the Required Lenders.

21

--------------------------------------------------------------------------------



          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Segments upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Segments
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Base Rate with regards to the Alternative Base Rate
or whether the Alternative Base Rate is used to determine the Base Rate, and of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

          (e) After giving effect to all Borrowings, all conversions of Segments
from one Type to the other, and all continuations of Segments as the same Type,
there shall not be more than ten Interest Periods in effect with respect to the
Term Loans and the Segments thereof.

          2.03 [Intentionally Omitted].

          2.04 Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that (a) such notice must be
received by the Administrative Agent not later than 12:00 p.m. noon (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Segments, and
(ii) on the date of prepayment of Base Rate Segments; (b) any prepayment of
Eurodollar Rate Segments shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (c) any prepayment of Base Rate
Segments shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term Loans to be prepaid and, if
Eurodollar Rate Segments are to be prepaid, the Interest Period(s) of such
Eurodollar Rate Segments. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Term Share of such prepayment. If such notice is given, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Segment shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Term Loans of the Lenders in accordance
with their respective Pro Rata Term Shares and in inverse order of required
principal payments.

          2.05 [Intentionally Omitted].

          2.06 Repayment of Term Loans. The Borrower shall make principal
payments on the Term Loans in installments on the dates (or, if such date is not
a Business Day, the next preceding Business Day) and in the amounts set forth
below:

22

--------------------------------------------------------------------------------



 

 

 

Date

 

Principal Payment

March 31, 2009

 

Five Percent (5%) of the Maximum Term Loan Facility

June 30, 2009

 

Five Percent (5%) of the Maximum Term Loan Facility

September 30, 2009

 

Five Percent (5%) of the Maximum Term Loan Facility

December 31, 2009

 

Five Percent (5%) of the Maximum Term Loan Facility

March 31, 2010

 

Five Percent (5%) of the Maximum Term Loan Facility

June 30, 2010

 

Five Percent (5%) of the Maximum Term Loan Facility

September 30, 2010

 

Five Percent (5%) of the Maximum Term Loan Facility

December 31, 2010

 

Five Percent (5%) of the Maximum Term Loan Facility

March 31, 2011

 

Five Percent (5%) of the Maximum Term Loan Facility

June 30, 2011

 

Five Percent (5%) of the Maximum Term Loan Facility

September 30, 2011

 

Five Percent (5%) of the Maximum Term Loan Facility

Term Loan Maturity Date

 

All remaining amounts outstanding

          2.07 Interest.

          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Segment shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Segment shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

          (b) If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore, if
required by the Required Lenders and after written notice to the Borrower, while
any Event of Default exists, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

          (c) Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

          2.08 Fees.

          (a) The Borrower shall pay to BAS and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

23

--------------------------------------------------------------------------------



          (b) The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

          2.09 Computation of Interest and Fees. All computations of interest
for Base Rate Segments when the Base Rate is determined by Bank of America’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Term
Loan for the day on which the Term Loan is made, and shall not accrue on a Term
Loan, or any portion thereof, for the day on which the Term Loan or such portion
is paid, provided that any Term Loan that is repaid on the same day on which it
is made shall, subject to Section 2.11(a), bear interest for one day.

          2.10 Evidence of Debt. The Term Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made to the Borrower through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Loan Note, which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Term Loan Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Term
Loans and payments with respect thereto.

          2.11 Payments Generally.

          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Term Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

24

--------------------------------------------------------------------------------



          (c)      (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Segments (or, in the
case of any Borrowing of Base Rate Segments, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.01 or 2.02, as applicable, and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Segments. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Pro Rata Term Share of the Term Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 

 

 

          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

 

          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

 

          (d) If any Lender makes available to the Administrative Agent funds
for any Term Loan to be made by such Lender to the Borrower as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

25

--------------------------------------------------------------------------------



          (e) The obligations of the Lenders hereunder to fund their respective
Pro Rata Term Share of the Term Loan and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to fund their
respective Pro Rata Term Share of the Term Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to fund its respective
Pro Rata Term Share of the Term Loan or to make its payment under Section
10.04(c).

          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Term Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Term Loan in any particular place or manner.

          2.12 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Term Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Term Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Term Loans
or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

          2.13 Increase to Outstanding Amount of the Term Loan.

          (a) Request for Increase. Provided there exists no Default, the
Borrower may, by delivery to the Administrative Agent of a written notice signed
by a Responsible Officer (whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders), request an increase in the Outstanding
Amount of the Term Loan Facility by an amount (for all such requests) not
exceeding $440,000,000 (the “Term Loan Increase”); provided that (i) each such
request for a Term Loan Increase shall be in a principal amount not less than
$5,000,000; (ii) the Borrower may make a maximum of two (2) such requests; and
(iii) all such requests shall be received by Administrative Agent on or prior to
March 1, 2009. Any such notice shall set forth the amount of the Term Loan
Increase requested by the Borrower. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Any increase in the Outstanding Amount of the Term Loan Facility as
provided for hereunder shall, upon issuance, be and become part of, and added
to, the Term Loan Facility.

26

--------------------------------------------------------------------------------



          (b) Lender Elections to Term Loan Increase. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Outstanding Amount under the Term Loan Facility and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Term Share of
such requested increase. Any such Lender not responding within such time period
shall be deemed to have declined to increase its Outstanding Amount under the
Term Loan Facility.

          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of such Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested Term Loan Increase, the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;
provided however, that any such additional Eligible Assignees shall only be
entitled to acquire Pro Rata Term Share amounts declined or deemed to be
declined by existing Lenders.

          (d) Effective Date and Allocations. If the Term Loan Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Term Loan Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Term Loan Increase Effective Date.

          (e) Conditions to Effectiveness of Term Loan Increase. The
effectiveness of the Term Loan Increase shall be conditioned upon satisfaction
of each of the conditions set forth in Section 4.02. Interest on each Eurodollar
Rate Segment outstanding shall be due and payable in arrears on the Term Loan
Increase Effective Date (and the Borrower shall pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Term Loans ratable with any revised Pro Rata Term Shares arising
from any nonratable increase under this Section.

          (f) Use of Proceeds. The proceeds of the Term Loans pursuant to any
Term Loan Increase will be used in accordance with Section 6.11.

          (g) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or 10.01 to the contrary.

27

--------------------------------------------------------------------------------



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01 Taxes.

          (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

 

 

          (i) Any and all payments by or on account of any obligation of the
respective Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 

 

          (ii) If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

 

          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

          (c) Tax Indemnifications.

 

 

          (i) Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

28

--------------------------------------------------------------------------------



 

 

 

          (ii) Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payable in respect thereof within thirty
days after demand therefore, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

          (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

          (e) Status of Lenders; Tax Documentation.

 

 

 

          (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Borrower hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdictions.

 

 

 

          (ii) Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

29

--------------------------------------------------------------------------------



 

 

 

 

 

 

          (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

 

 

 

 

          (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

 

 

 

 

          (C)      (I) executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

 

 

 

 

 

 

          (II) executed originals of Internal Revenue Service Form W-8ECI,

 

 

 

 

 

 

 

          (III) executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,

 

 

 

 

 

 

 

          (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

 

 

 

 

 

 

          (V) executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

 

 

          (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

30

--------------------------------------------------------------------------------



 

 

 

          (iv) The Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

          (f) Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses incurred and documented by the Administrative
Agent or such Lender related thereto, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Segments, or to determine or charge interest rates based upon
the Eurodollar Rate, or to determine or charge interest rates based upon the
Alternative Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank eurodollar market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Segments or, in
the case of Eurodollar Rate Segments, to convert Base Rate Segments to
Eurodollar Rate Segments, or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Alternative Base Rate,
to make Base Rate Segments as to which the interest rate is determined with
reference to the Alternative Base Rate shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Segments of such
Lender, and all Base Rate Segments as to which the interest rate is determined
with reference to the Alternative Base Rate, to Base Rate Segments as to which
the rate of interest is not determined with reference to the Alternative Base
Rate, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Segments to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Segments or Base Rate Segments. Notwithstanding the foregoing
and despite the illegality for such a Lender to make, maintain or fund
Eurodollar Rate Segments or Base Rate Segments as to which the interest rate is
determined with reference to the Alternative Base Rate, that Lender shall remain
committed to make Base Rate Segments (as to which the rate of interest is not
determined with reference to the Alternative Base Rate) and shall be entitled to
recover interest at the Base Rate (determined without reference to the
Alternative Base Rate). Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

31

--------------------------------------------------------------------------------



          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Segment
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Segment, (b)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Segment or in connection with a Base Rate Segment as to which the interest rate
is determined with reference to the Alternative Base Rate, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Segment does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Segment, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Segments and Base Rate Segments as to which
the interest rate is determined with reference to the Alternative Base Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Segments or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Segments (as to which
the rate of interest is not determined with reference to the Alternative Base
Rate) in the amount specified therein.

          3.04 Increased Cost and Reduced Return; Capital Adequacy.

          (a) Increased Costs Generally. If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate,
other than as set forth below);

32

--------------------------------------------------------------------------------



 

 

 

          (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Segment made by it, or change the basis
of taxation of payments to such Lender (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

 

 

 

          (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Segments
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Segment, or to increase the
cost to such Lender, or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

          (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Term Loans made by such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

          (c) Certificates for Reimbursement; Reimbursement Limitation. A
certificate of a Lender (i) setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and (ii) stating in reasonable detail
the basis for the charges and the method of computation, and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty days after
receipt thereof. Notwithstanding any other provisions of this Section 3.04, no
Lender shall demand compensation for any increased cost, charge or reduction
under subsection (a) and (b) of this Section if it shall not at the time be the
general policy of such Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, and each
Lender shall in good faith endeavor to allocate increased costs or reductions
fairly among all of its affected commitments and credit extensions (whether or
not it seeks compensation from all affected borrowers).

33

--------------------------------------------------------------------------------



          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, such that the
three-month period shall commence upon date of effectiveness of such Change in
Law).

          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

          (a) any continuation, conversion, payment or prepayment of any Term
Loan other than a Base Rate Segment on a day other than the last day of the
Interest Period for such Term Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Term Loan) to prepay, borrow, continue or convert any
Term Loan other than a Base Rate Segment on the date or in the amount notified
by the Borrower; or

          (c) any assignment of a Eurodollar Rate Segment on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan, from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender for services actually performed in connection with the foregoing.

          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Segment made by it at the Eurodollar Rate for such Term Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Segment was in fact so funded.

          3.06 Mitigation Obligations; Replacement of Lenders.

          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the good faith judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

34

--------------------------------------------------------------------------------



          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.14.

          3.07 Survival. All of the Borrower’s obligations under this Article
III shall survive repayment of all Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOANS

          4.01 Conditions of Term Loan on Closing Date. The obligation of each
Lender to make its initial Term Loan on the Closing Date hereunder is subject to
satisfaction of the following conditions precedent:

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

 

 

          (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

 

 

          (ii) a Term Loan Note executed by the Borrower in favor of each Lender
requesting a Term Loan Note;

 

 

 

          (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

 

 

 

          (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

 

 

          (v) favorable opinions of Pamela S. Krop, General Counsel of the
Borrower, and Dorsey & Whitney, LLP, special counsel to the Borrower, each
addressed to the Administrative Agent and each Lender, in the form of Exhibit F;

 

 

 

          (vi) a certificate of a Responsible Officer either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

35

--------------------------------------------------------------------------------



 

 

 

          (vii) a certificate signed by a Responsible Officer certifying (A)
that the representations and warranties of the Borrower contained in Article V
of this Agreement, or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.01, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, (B) no Default exists, or would result from such proposed Borrowing, (C)
that there has been no event or circumstance since September 27, 2008 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (D) the current Debt Ratings;

 

 

 

          (viii) evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect;

 

 

 

          (ix) a Compliance Certificate for the Borrower and its Subsidiaries,
prepared as of the last day of the fiscal quarter thereof ended most recently
prior to the Closing Date;

 

 

 

          (x) a Loan Notice in accordance with the requirements hereof; and

 

 

 

          (xi) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

          (b) Any fees required to be paid on or before the Closing Date shall
have been paid.

          (c) Unless waived by the Administrative Agent, the Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

          Without limiting the generality of the provisions of Section 9.03, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.02 Conditions of Term Loan Increase. The obligation of each Lender
to honor any Loan Notice pursuant to a Term Loan Increase is subject to the
following conditions precedent:

36

--------------------------------------------------------------------------------



          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Term Loan Increase Effective Date and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders acquiring a Pro
Rata Term Share of the Term Loan Increase:

 

 

 

          (i) a Term Loan Note executed by the Borrower in favor of each Lender
requesting a Term Loan Note;

 

 

 

          (ii) a certificate signed by a Responsible Officer confirming that the
resolutions, incumbencies and other matters certified to pursuant to Sections
4.01(a)(iii) and (iv) remain valid and in full force and effect (or, if changed,
certifying to such chance);

 

 

 

          (iii) a certificate signed by a Responsible Officer certifying (A)
that the representations and warranties of the Borrower contained in Article V
of this Agreement, or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct on and as of the date thereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (B) no Default exists, or would result from such proposed Borrowing;

 

 

 

          (iv) a Loan Notice in accordance with the requirements hereof; and

 

 

 

          (v) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

          (b) Any fees required to be paid on or before the Term Loan Increase
Effective Date shall have been paid.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:

          5.01 Corporate Existence and Power. The Borrower and each Subsidiary
thereof (other than Excluded Subsidiaries):

          (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation;

          (b) has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;

37

--------------------------------------------------------------------------------



          (c) is duly qualified and is licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification or license; and

          (d) is in compliance with all Laws; except, in each case referred to
in clause (a), (b), (c) or (d), to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

          5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document have
been duly authorized by all necessary corporate or other action, and do not and
will not:

          (a) contravene the terms of any of the Borrower’s Organization
Documents;

          (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Borrower or its property is subject; or

          (c) violate any Laws.

          5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document.

          5.04 Binding Effect. This Agreement and each other Loan Document to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

          5.05 Litigation. Except as specifically disclosed in Schedule 5.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of the Borrower, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against the Borrower or its
Subsidiaries or any of their respective properties which:

          (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

          (b) if determined adversely to the Borrower or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

38

--------------------------------------------------------------------------------



          5.06 No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Borrower. As of the Closing Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect, or that would, if such default had occurred after the Closing Date,
create an Event of Default under Section 8.01(e).

          5.07 ERISA Compliance.

          (a) Except as specifically disclosed in Schedule 5.07, each Plan is in
substantial compliance in all material respects with the applicable provisions
of ERISA, the Code and other federal or state law. Each Plan which is intended
to qualify under Section 401 (a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower,
nothing has occurred which would if not remedied (the time for such remedy not
having yet expired) cause the loss of such qualification.

          (b) There are no pending, or to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
other violation of the fiduciary responsibility rule under ERISA with respect to
any Plan which could reasonably result in a Material Adverse Effect.

          (c) Except as specifically disclosed in Schedule 5.07, no ERISA Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan.

          (d) Except as specifically disclosed in Schedule 5.07, no Pension Plan
has any Unfunded Pension Liability.

          (e) Except as specifically disclosed in Schedule 5.07, neither the
Borrower nor any ERISA Affiliate has incurred, nor does either reasonably expect
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA).

          (f) Except as specifically disclosed in Schedule 5.07, the Borrower
has not transferred any Unfunded Pension Liability to any Person or to the
knowledge of the Borrower otherwise engaged in a transaction subject to Section
4069 of ERISA.

          (g) No trade or business (whether or not incorporated) under common
control with the Borrower within the meaning of Section 414(b), (c), (m) or (o)
of the Code maintains or contributes to any Pension Plan or other Plan subject
to Section 412 of the Code. During the five year period ending on the Closing
Date, neither the Borrower nor any Person under common control with the Borrower
(as defined in the preceding sentence) has ever contributed to any multiemployer
plan within the meaning of Section 4001(a)(3) of ERISA.

          5.08 Use of Proceeds; Margin Regulations. The proceeds of the Term
Loans are to be used solely for the purposes set forth in and permitted by
Section 6.11 and Section 7.07. Neither the Borrower nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

39

--------------------------------------------------------------------------------



          5.09 Title to Properties. The Borrower and each Subsidiary have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Borrower and its Subsidiaries (other than Excluded Subsidiaries)
is subject to no Liens, other than Permitted Liens.

          5.10 Taxes. The Borrower and its Subsidiaries (other than Excluded
Subsidiaries) have filed all federal and other material tax returns and reports
required to be filed, and have paid all federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect or that is not disclosed on Schedule 5.10.

          5.11 Financial Condition.

          (a) The Audited Financial Statements, and the unaudited consolidated
financial statements of the Borrower and its Subsidiaries dated September 27,
2008, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on September
27, 2008 including the notes thereto and the accompanying Management’s
Discussion and Analysis of Financial Condition and Results of Operations:

 

 

 

          (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject to ordinary, good faith year end audit adjustments in the case
of such unaudited statements;

 

 

 

          (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and

 

 

 

          (iii) except as specifically disclosed in Schedule 5.11, show all
material Indebtedness and other liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Contingent Obligations.

 

 

          (b) Since September 27, 2008, there has been no Material Adverse
Effect.

          5.12 Environmental Matters. Except as specifically disclosed in
Schedule 5.12, existing Environmental Laws and existing Environmental Claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

          5.13 Regulated Entities. Neither the Borrower, any Person controlling
the Borrower, nor any Subsidiary is an “Investment Company” within the meaning
of the Investment Companies Act of 1940. The Borrower is not subject to any
other federal or state statute or regulation limiting its ability to incur
Indebtedness.

40

--------------------------------------------------------------------------------



          5.14 No Burdensome Restrictions. Neither the Borrower nor any
Subsidiary is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

          5.15 Copyrights, Patents, Trademarks and Licenses, Etc. The Borrower
and its Subsidiaries (other than Excluded Subsidiaries) own or are licensed or
otherwise have the right to use all of the patents, trademarks, service marks,
trade names, copyrights, contractual franchises, authorizations and other rights
that are reasonably necessary for the operation of their respective businesses,
without any conflict with the rights of any other Person that could reasonably
be expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary (other than an Excluded Subsidiary)
infringes upon any rights held by any other Person such that it could reasonably
be expected to have a Material Adverse Effect. Except as specifically disclosed
in Schedule 5.05, no claim or litigation regarding any of the foregoing is
pending or threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of the Borrower, proposed, which, in either case, could reasonably be
expected to have a Material Adverse Effect.

          5.16 Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
5.16 and has no equity investments in any other corporation or entity other than
those permitted by Section 7.04(e) or specifically disclosed in part (b) of
Schedule 5.16.

          5.17 Insurance. The properties of the Borrower and its Subsidiaries
(other than Excluded Subsidiaries) are insured either with financially sound and
reputable insurance companies or under legitimate and responsible self-insurance
programs, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries (other
than Excluded Subsidiaries) operate.

          5.18 Full Disclosure. None of the representations or warranties made
by the Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

          5.19 Taxpayer Identification Number; Other Identifying Information.
The true and correct U.S. taxpayer identification number of the Borrower is set
forth on Schedule 10.02.

41

--------------------------------------------------------------------------------



ARTICLE VI.
AFFIRMATIVE COVENANTS

          So long as any Term Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
(other than Excluded Subsidiaries) to:

          6.01 Financial Statements. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders, with sufficient copies for each Lender:

          (a) as soon as available, but not later than 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by the
opinion of Ernst & Young LLP or another nationally-recognized independent public
accounting firm (“Independent Auditor”) which report shall state that such
consolidated financial statements present fairly the financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Borrower
or any Subsidiary’s records; and

          (b) as soon as available, but not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2009, a copy of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related consolidated statements of income
and cash flows for the period commencing on the first day and ending on the last
day of such fiscal quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of the
Borrower and its Subsidiaries. As to any information contained in materials
furnished pursuant to Section 6.02(b), the Borrower shall not be separately
required to furnish such information under clause (a) or (b) above, but the
foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in subsections (a) and (b) above
at the times specified therein.

          6.02 Certificates; Other Information. Deliver to the Administrative
Agent with sufficient copies for each Lender, in form and detail satisfactory to
the Administrative Agent and the Required Lenders:

          (a) (i) concurrently with the delivery of the financial statements
referred to in subsections 6.01(a) and (b), a Compliance Certificate, executed
by a Responsible Officer, which certifies, among other things, that no Default
or Event of Default has occurred and is continuing (except as described
therein);

42

--------------------------------------------------------------------------------



          (b) promptly, copies of all financial statements and reports that the
Borrower sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10K, 10Q and 8K) that
the Borrower or any Subsidiary may make to, or file with, the SEC;

          (c) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request; and

          (d) promptly, written notice of the Borrower’s receipt of a Debt
Rating or any change in such Debt Rating.

          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its request for itself and to each Lender that makes a request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent on behalf of itself
or such Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent for itself and each of the Lenders. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

43

--------------------------------------------------------------------------------



          6.03 Notices. Promptly notify the Administrative Agent and each
Lender:

          (a) of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that is reasonably likely
to become a Default or Event of Default;

          (b) of any matter that has resulted or is reasonably likely to result
in a Material Adverse Effect, including (insofar as the same has resulted or is
reasonably likely to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or its Subsidiaries; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any of its Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any of
its Subsidiaries, including pursuant to any applicable Environmental Laws;

          (c) of any of the following events affecting the Borrower, together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower with respect to such event:

 

 

 

          (i) an ERISA Event;

 

 

 

          (ii) the adoption of any new Pension Plan or other Plan subject to
Section 412 of the Code;

 

 

 

          (iii) the adoption of any amendment to a Pension Plan or other Plan
subject to Section 412 of the Code that results in a material increase in
contributions or Unfunded Pension Liability; or

 

 

 

          (iv) the commencement of contributions to any Pension Plan or other
Plan subject to Section 412 of the Code; and

          (d) of any material change in accounting policies or financial
reporting practices by the Borrower or any of its consolidated Subsidiaries.

          Each notice under this Section shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Section 6.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
reasonably foreseeably will be) breached or violated.

44

--------------------------------------------------------------------------------



          6.04 Preservation of Corporate Existence, Etc.

          (a) Preserve and maintain in full force and effect its corporate or
other existence and good standing under the laws of its state or jurisdiction of
formation, except with respect to any Subsidiary that is not the continuing or
surviving Person or any Subsidiary that disposes of all of its assets to another
Person, in each case in connection with transactions permitted by Section 7.03;

          (b) preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by Section
7.02;

          (c) use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill, except with respect to any
Subsidiary that is not the continuing or surviving Person or any Subsidiary that
disposes of all of its assets to another Person, in each case in connection with
transactions permitted by Section 7.03; and

          (d) preserve or renew, to the extent permitted by Law, all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

          6.05 Maintenance of Property. Maintain, and preserve all its property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted, and make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
Subsidiary (other than an Excluded Subsidiary) shall use the standard of care
typical in the industry in the operation and maintenance of its facilities.

          6.06 Insurance. Maintain, either with financially sound and reputable
independent insurers or under legitimate and responsible self-insurance
programs, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided that at all
times during the term of this Agreement the Borrower shall maintain insurance
coverage with sound and reputable independent insurers or legitimate and
responsible self-insurance programs in substantially the same amounts and
covering substantially the same risks as the coverage existing on the Closing
Date which is specifically disclosed in Schedule 6.06. Upon request of the
Administrative Agent or any Lender, the Borrower shall furnish the
Administrative Agent, with sufficient copies for each Lender, at reasonable
intervals (but not more than once per calendar year) a certificate of the
Borrower’s insurance broker setting forth the nature, extent and such other
information as the Administrative Agent may reasonably request regarding the
independent insurance maintained by the Borrower and its Subsidiaries (other
than Excluded Subsidiaries) in accordance with this Section 6.06.

          6.07 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all their respective obligations and liabilities with
respect to which the failure to make payment could reasonably be expected to
have a Material Adverse Effect, including (insofar as the same could reasonably
be expected to have a Material Adverse Effect):

45

--------------------------------------------------------------------------------



          (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary;

          (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; and

          (c) all Indebtedness, as and when due and payable.

          6.08 Compliance with Laws. Comply, in all material respects with all
requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act and Regulation U
issued by the FRB), except such as may be contested in good faith or as to which
a bona fide dispute may exist.

          6.09 Inspection of Property and Books and Records. The Borrower shall
maintain and shall cause each Subsidiary (other than Excluded Subsidiaries) to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries. The Borrower shall permit, and shall cause each
Subsidiary (other than Excluded Subsidiaries) to permit, representatives and
independent contractors of the Administrative Agent, at the expense of the
Borrower for one annual visit and inspection and at the expense of the
Administrative Agent for each more frequent visit and inspection, or any Lender,
at such Lender’s expense, to visit and inspect any of their respective
properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, when an Event of
Default exists the Administrative Agent or any other agent or representative
appointed by the Required Lenders may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and without advance notice
at the Borrower’s expense.

          6.10 Environmental Laws. The Borrower shall, and shall cause each
Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws (except for any noncompliance which has
not resulted or is not reasonably likely to result in a Material Adverse
Effect).

          6.11 Use of Proceeds. Use the proceeds of the Term Loans (a) to
refinance outstandings under the Existing 2006 Multi-Year Credit Agreement; (b)
to pay fees and expenses relating to such financings; (c) for working capital,
capital expenditures, acquisitions, share repurchases and other corporate
purposes not in contravention of any Law or of any Loan Document; and (d) for
other lawful corporate purposes.

46

--------------------------------------------------------------------------------



ARTICLE VII.
NEGATIVE COVENANTS

          So long as any Term Loan or other Obligation hereunder shall remain
unpaid or unsatisfied the Borrower shall not, nor shall it permit any Subsidiary
(other than an Excluded Subsidiary) to, directly or indirectly:

          7.01 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

          (a) any Lien existing on property of the Borrower or any Subsidiary on
the Closing Date and set forth in Schedule 7.01 securing Indebtedness
outstanding on such date and any renewals or extensions thereof, provided that
the property covered thereby is not increased and, in the case of any Liens on
property of any Subsidiary whose Indebtedness is secured thereby, any renewal or
extension of the obligations secured or benefited thereby, if applicable, is
permitted by Section 7.05;

          (b) any Lien created under any Loan Document;

          (c) Liens for taxes, fees, assessments or other governmental charges
which-are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 6.07, provided that no notice
of lien has been filed or recorded under the Code;

          (d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

          (e) Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

          (f) Liens on the property of the Borrower or any of its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, (ii) contingent obligations
on surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

          (g) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;

47

--------------------------------------------------------------------------------



          (h) Liens on assets of companies which become Subsidiaries after the
date of this Agreement, provided, however, that such Liens existed at the time
the respective companies became Subsidiaries and were not created in
anticipation thereof, and any renewals or extensions thereof, provided that the
property covered thereby is not increased and, in the case of any Liens on
property of any Subsidiary whose Indebtedness is secured thereby, any renewal or
extension of the obligations secured or benefited thereby, if applicable, is
permitted by Section 7.05;

          (i) purchase money security interests on any property acquired or held
by the Borrower or any Subsidiary in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed $75,000,000;

          (j) Liens securing obligations in respect of capital leases on assets
subject to such leases, provided that such capital leases are otherwise
permitted hereunder;

          (k) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the FRB, and (ii) such deposit account is not intended by either of the
Borrower or any Subsidiary to provide collateral to the depository institution;

          (l) other Liens on property, provided that the sum of the aggregate
Indebtedness secured by such Liens (exclusive of Indebtedness secured by Liens
permitted by clauses (a) through (k), (m) and (n) hereof) shall not exceed an
amount equal to 5% of Consolidated Tangible Net Worth as shown on the Borrower’s
consolidated balance sheet for its most recent prior fiscal quarter;

          (m) Liens on accounts receivable and related property of any
Subsidiary of the Borrower and/or on any such related property of the Borrower,
in each case subject to a Permitted Receivables Facility and created in
connection with such Permitted Receivables Facility;

          (n) Liens on property existing at the time of acquisition thereof by
the Borrower or any Subsidiary; provided, such Liens were in existence prior to
such acquisition and were not created in contemplation of such acquisition; and

          (o) Liens securing reimbursement obligations with respect to letters
of credit arising by operation of law under Section 5-118(a) of the Uniform
Commercial Code.

48

--------------------------------------------------------------------------------



          7.02 Disposition of Assets. Sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property
(including accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:

          (a) dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;

          (b) the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment;

          (c) other dispositions of property during the term of this Agreement
whose net book value in the aggregate shall not exceed 10% of the total assets
of the Borrower and its consolidated Subsidiaries as reflected on the balance
sheet of the Borrower and its consolidated Subsidiaries for their most recent
prior fiscal quarter; and

          (d) the sale of notes or account receivables (or interests therein)
pursuant to and in accordance with the terms of a Permitted Receivables Facility
by the Borrower or any Subsidiary.

          7.03 Consolidations and Mergers. Merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

          (a) any Subsidiary may merge with the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or with any one or more
Subsidiaries;

          (b) any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary or as otherwise permitted by Section 7.02; and

          (c) any Subsidiary may merge with a third party in order to consummate
an Acquisition permitted by Section 7.04, so long as such entity upon the
consummation of the merger is a Subsidiary.

          7.04 Loans and Investments. Purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any Acquisitions, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Borrower, except for:

          (a) investments in cash equivalents and short term marketable
securities in accordance with the written investment policy approved from time
to time by the Borrower’s board of directors, a current copy of which is set
forth as Schedule 7.04(a) attached hereto and provided further, that the
Borrower shall provide a copy of such policy to any Lender upon written request
given to the Administrative Agent from time to time;

49

--------------------------------------------------------------------------------



          (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

          (c) extensions of credit by the Borrower to any of its Subsidiaries or
by any of its Subsidiaries to another of its Subsidiaries;

          (d) Acquisitions, including investments in a Subsidiary or a third
party incurred in order to consummate Acquisitions, provided that (i) such
Acquisitions are undertaken in accordance with all applicable Laws; and (ii) the
prior, effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree or any owner of any
assets being acquired is obtained if such consent or approval is required to
authorize the same;

          (e) minority equity investments or venture capital investments,
provided that such investments are within the healthcare industry;

          (f) loans or other advances made during the term of this Agreement by
the Borrower or any of its Subsidiaries which in the aggregate do not exceed 1%
of the total assets of the Borrower and its consolidated Subsidiaries as
reflected on the balance sheet of the Borrower and its consolidated Subsidiaries
for the most recent fiscal quarter preceding the date of determination;

          (g) Advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; and

          (h) investments in one or more Subsidiaries of the Borrower by the
Borrower or another Subsidiary.

The Borrower shall not, and shall not suffer or permit any of its Subsidiaries
to, use any portion of the Term Loan proceeds, directly or indirectly, to
acquire any securities in connection with any transaction subject to Section
13(d) (other than an Investment Transaction) or Section 14 of the Exchange Act,
unless, prior to the time such transaction becomes subject to such Section 13 or
14, the board of directors or other applicable governing body of the Person that
is the issuer of such securities has adopted a resolution approving such
transaction. For purposes of this Section 7.04, an “Investment Transaction”
means a transaction subject to Section 13(d) of the Securities Exchange Act of
1934, provided that in connection with such transaction the Borrower or any
Subsidiary (as the case may be) has reported and at all times continues to
report to the SEC that such transaction is undertaken for investment purposes or
strategic business purposes.

          7.05 Limitation on Subsidiary Indebtedness. Permit any Subsidiary to
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness or Contingent
Obligations, except:

          (a) Indebtedness outstanding on the date hereof and listed on Schedule
7.05 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith and by an amount equal to any
existing commitments unutilized thereunder;

50

--------------------------------------------------------------------------------



          (b) letters of credit, bid bonds, performance guarantees and overdraft
obligations guaranteed by the Borrower so long as the aggregate Indebtedness and
Contingent Obligations under this subsection (b) is not of any time in excess of
$30,000,000;

          (c) endorsements for collection or deposit in the ordinary course of
business;

          (d) Indebtedness of any Subsidiary incurred pursuant to a Permitted
Receivables Facility;

          (e) Indebtedness consisting of (i) the 1.019% unsecured private
placement notes issued by Getz Bros. Co. Ltd. (“Getz”) in May 2003 in the
original principal amount of 20,864,375,000 Japanese Yen and maturing May 7,
2010, and (ii) all loans and other obligations incurred by Getz under a
revolving credit facility with Bank of Tokyo-Mitsubishi UFJ (f/k/a Bank of
Tokyo-Mitsubishi) in the maximum aggregate principal amount at any time
outstanding of 1,000,000,000 Japanese Yen, and, with respect to both clauses (i)
and (ii), any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith and by an amount equal to any
existing commitments unutilized thereunder; and

          (f) other Indebtedness or Contingent Obligations, provided that the
aggregate amount of Indebtedness and Contingent Obligations permitted under
subsections (a) and (f) of this Section 7.05 shall not exceed $250,000,000.

The restrictions contained in this Section shall not include any Indebtedness of
any Subsidiary incurred under this Agreement.

          7.06 Transactions with Affiliates. Enter into any transaction with any
Affiliate of the Borrower, except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary.

          7.07 Use of Proceeds; Regulation U. Following the application of
proceeds of each Term Loan, have more than 25% of the value of assets of the
Borrower, which are subject to any arrangement with the Administrative Agent or
any Lender (herein or otherwise) whereby the Borrower’s or any Subsidiary’s
right or ability to sell, pledge or otherwise dispose of assets is in any way
restricted, be Margin Stock.

          7.08 Limitation on Subsidiary Dividends. Permit any Subsidiary (other
than an Excluded Subsidiary) to enter into any agreement with any Person (other
than the Lenders pursuant to this Agreement) which prohibits or limits the
ability of such Subsidiary (other than an Excluded Subsidiary) to declare or pay
any dividends or make other distributions of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of the capital
stock of such Subsidiary (other than an Excluded Subsidiary).

51

--------------------------------------------------------------------------------



          7.09 Joint Ventures. Enter into any Joint Venture which is not in the
healthcare industry.

          7.10 Restricted Payments. Declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of its capital stock, or
purchase, redeem or otherwise acquire for value any shares of its capital stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding, except that the Borrower and any wholly-owned Subsidiary may:

          (a) declare and make dividend payments or other distributions payable
solely in its common stock;

          (b) purchase, redeem or otherwise acquire shares of its common stock
or warrants or options to acquire any such shares with the proceeds received
from the substantially concurrent issue of new shares of its common stock; and

          (c) declare or pay cash dividends to its stockholders and purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash provided, that, before and
immediately after giving effect to such proposed action, no Default or Event of
Default exists or would exist.

          7.11 Change in Business. Engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof.

          7.12 Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary.

          7.13 Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower to
be greater than 3.0 to 1.0 for the four fiscal quarters ending on such date.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

          8.01 Events of Default. Any of the following shall constitute an
“Event of Default”:

          (a) Non-Payment. The Borrower fails to pay (i) when and as required to
be paid herein any amount of principal of any Term Loan, or (ii) within three
days after the same becomes due, any interest on any Term Loan, or any facility,
utilization or other fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.09
or 6.11 or Article VII and, with respect to any default under Section 6.01 or
6.02, such default shall remain unremedied for a period of five days; or

52

--------------------------------------------------------------------------------



          (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such failure and
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or

          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower in any other Loan Document or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or

          (e) Cross-Default. (i) The Borrower or any Subsidiary (other than an
Excluded Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the $75,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such other Indebtedness or Guarantee or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$75,000,000; or

          (f) Insolvency Proceedings, Etc. The Borrower or any of its
Subsidiaries (other than an Excluded Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

53

--------------------------------------------------------------------------------



          (g) Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary (other than an Excluded Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

          (h) Judgments. There is entered against the Borrower or any Subsidiary
(other than an Excluded Subsidiary) (i) a final judgment or order for the
payment of money in an aggregate amount exceeding $150,000,000 (to the extent
not covered by independent third-party insurance), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the commencement or increase of contributions to, or the adoption of or
the amendment of a Pension Plan which has resulted or could reasonably be
expected to result in an increase in Unfunded Pension Liability among all
Pension Plans in an aggregate amount in excess of $125,000,000; or

          (j) Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

          (k) Change of Control. There occurs any Change of Control of the
Borrower; or

          (l) Loss of Licenses. (i) The Food and Drug Administration or any
other Governmental Authority revokes or fails to renew any material license,
permit, franchise, patent, trademark, service mark, trade name, copyright,
authorization or other right of the Borrower or any Subsidiary, or the Borrower
or any Subsidiary for any reason loses any material license, permit, franchise,
patent, trademark, service mark, trade name, copyright, authorization or other
right, or the Borrower or any Subsidiary suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any material license,
permit, franchise, patent, trademark, service mark, trade name, copyright,
authorization or other right; and (ii) any event or circumstance described in
clause (i) has resulted or is reasonably likely to result in a Material Adverse
Effect.

          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

54

--------------------------------------------------------------------------------



          (a) declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

          (b) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Term Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Term Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Term Loans ratably among the Lenders in proportion to
the respective amounts described in this clause Fourth held by them; and

          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.
ADMINISTRATIVE AGENT

          9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

55

--------------------------------------------------------------------------------



          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

56

--------------------------------------------------------------------------------



          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Term Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

57

--------------------------------------------------------------------------------



          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Administrative Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.08 and 10.04) allowed in such
judicial proceeding; and

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

58

--------------------------------------------------------------------------------



          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE X.
MISCELLANEOUS

          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

          (a) waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

          (b) extend or increase the obligation of any Lender to make any
portion of any Term Loan without the written consent of such Lender;

          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

          (d) reduce the principal of, or the rate of interest specified herein
on, any Term Loan or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

          (e) change Section 2.12 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or

          (f) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the obligation of any Lender to make
any portion of any Term Loan may not be increased or extended without the
consent of such Lender, and any waiver, amendment or the modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

59

--------------------------------------------------------------------------------



          10.02 Notices; Effectiveness; Electronic Communication.

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

 

 

          (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

 

 

          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

 

 

          (iii) Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

60

--------------------------------------------------------------------------------



          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

          (d) Change of Address, Etc. The Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices and Term Loan Interest Rate Selection
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

61

--------------------------------------------------------------------------------



          10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Borrower shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

          10.04 Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.

62

--------------------------------------------------------------------------------



          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, penalties, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Term Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, penalty, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, penalties, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, but without affecting the
obligations of the Borrower thereunder, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Pro Rata Term Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.11(e).

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

63

--------------------------------------------------------------------------------



          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all Obligations.

          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

          10.06 Successors and Assigns.

          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Pro Rata Term Share of the Term
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

64

--------------------------------------------------------------------------------



 

 

 

 

 

(i) Minimum Amounts.

 

 

 

 

 

          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Pro Rata Term Share of the Term Loans at the time owing to it
or in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

 

 

 

 

          (B) in any case not described in subsection (b)(i)(A) of this Section,
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

 

 

          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned.

 

 

 

          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

 

 

 

 

          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

 

 

 

 

          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

 

 

          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

65

--------------------------------------------------------------------------------



 

 

 

 

          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

 

 

 

          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 

 

 

 

          (vii) No Assignment to Defaulting Lender. No such assignment shall be
made to a Defaulting Lender.

          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Term Loan Note to the assignee Lender, at which time any existing Term
Loan Note assigned to such Lender shall be redelivered to the Borrower. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Pro Rata Term Share of the Term Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

66

--------------------------------------------------------------------------------



          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

          (g) Electronic Execution of Assignments. The words “execution”,
“signed”, “signature”, and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

          10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

67

--------------------------------------------------------------------------------



          For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

          Each of the Administrative Agent and the Lenders acknowledges that (a)
the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

          10.08 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

68

--------------------------------------------------------------------------------



          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Term Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

          10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
telecopy or electronic format (including .pdf) shall be effective as delivery of
a manually executed counterpart of this Agreement and the other Loan Documents.

          10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

          10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Term Loan, and shall continue in full force and
effect as long as any Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

          10.13 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

69

--------------------------------------------------------------------------------



          10.14 Replacement of Lenders. (a) If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

 

 

          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) (except as otherwise provided
herein);

 

 

 

          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

 

 

          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (iv) such assignment does not conflict with applicable Laws.

          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Any Defaulting Lender that has on more than one
occasion failed to fund any portion of the Term Loans required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder shall pay to the Administrative Agent the assignment fee specified in
Section 10.06(b).

          (b) In the event any Lender fails to approve any amendment, waiver or
consent requested by the Borrower pursuant to Section 10.01 that has received
the written approval of not less than the Required Lenders but also requires the
approval of such Lender (any such Lender, a “Restricted Lender”), so long as no
Default or Event of Default shall have occurred and be continuing and the
Borrower has obtained a commitment (in an amount not less than the entire
principal amount of Term Loans to such Restricted Lender) from one or more
Lenders or Eligible Assignees to become a Lender for all purposes hereunder
(such Lender or Lenders referred to as the “Replacement Lender”), the Borrower
may cause such Restricted Lender to be replaced by, and to assign all its rights
and obligations under this Agreement (including its outstanding Term Loans)
pursuant to Section 10.06 to, such Replacement Lender. Such Restricted Lender
agrees to execute and to deliver to the Administrative Agent one or more
Assignment and Assumptions with such Replacement Lender as provided in Section
10.06 upon payment at par of all principal, accrued interest, accrued fees and
other amounts accrued or owing under this Agreement to such Restricted Lender,
and such Replacement Lender shall pay to the Administrative Agent the assignment
fee specified in Section 10.06(b) in connection with such assignment. The
Restricted Lender making such assignment will be entitled to compensation for
any expenses or other amounts which would be owing to such Restricted Lender
pursuant to any indemnification provision hereof (including, if applicable,
Section 3.05) as if the Borrower had prepaid the Term Loans of such Lender
rather than such Restricted Lender having assigned its interest hereunder.

70

--------------------------------------------------------------------------------



 

 

 

(c) This section shall supersede any provision in Section 10.01 to the contrary.

 

 

 

10.15 [Intentionally Omitted].

 

 

 

10.16 Governing Law.

          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

          10.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

71

--------------------------------------------------------------------------------



          10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (B) (i), the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (ii) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a board range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

          10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provided all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

[The remainder of this page intentionally left blank.]

72

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

 

By: 

/s/ John C. Heinmiller

 

 

Name: John C. Heinmiller

 

 

Title: Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Angela Lau

 

 

Name: Angela Lau

 

 

Title: Assistant Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Zubin R. Shroff

 

 

Name: Zubin R. Shroff

 

 

Title: Vice President

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name: Victor Pierzchalski

 

 

Title: Authorized Signatory

 

73

--------------------------------------------------------------------------------



 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By: 

/s/ Allison S. Gelfman

 

 

Name: Allison S. Gelfman

 

 

Title: Vice President and Senior Banker

 

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Karen S. Paris

 

 

Name: Karen S. Paris

 

 

Title: Senior Vice President

 

74

--------------------------------------------------------------------------------